Exhibit 10.5

 

GUARANTY OF RECOURSE OBLIGATIONS

made by

BEHRINGER HARVARD REIT I, INC.,
as Guarantor

in favor of

CITIGROUP GLOBAL MARKETS REALTY CORP.,
as Lender

Dated as of October 26, 2006

 


--------------------------------------------------------------------------------


GUARANTY OF RECOURSE OBLIGATIONS

This GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”), dated as of October 26,
2006, made by BEHRINGER HARVARD REIT I, INC., a Maryland corporation, having an
address at Behringer Harvard Holdings, LLC, 15601 Dallas Parkway, Suite 600,
Addison, Texas 75001 (“Guarantor”), in favor of CITIGROUP GLOBAL MARKETS REALTY
CORP., a New York corporation, having an address at 388 Greenwich Street, Floor
11, New York, New York 10013 (together with its successors and assigns,
hereinafter referred to as “Lender”).

R E C I T A L S:

A.            Pursuant to that certain Loan Agreement, dated as of the date
hereof (as the same may be amended, modified, supplemented or replaced from time
to time, the “Loan Agreement”) between Behringer Harvard 101 South Tryon LP, a
Delaware limited partnership (“Borrower”) and Lender, Lender has agreed to make
a loan (the “Loan”) to Borrower in the maximum principal amount of up to
$150,000,000, subject to the terms and conditions of the Loan Agreement;

B.            As a condition to Lender’s making the Loan, Lender is requiring
that Guarantor execute and deliver to Lender this Guaranty; and

C.            Guarantor hereby acknowledges that it will materially benefit from
Lender’s agreeing to make the Loan;

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, Guarantor hereby agrees, covenants, represents
and warrants to Lender as follows:


1.             DEFINITIONS.


(A)           ALL CAPITALIZED TERMS USED AND NOT DEFINED HEREIN SHALL HAVE THE
RESPECTIVE MEANINGS GIVEN SUCH TERMS IN THE LOAN AGREEMENT.


(B)           THE TERM “GUARANTEED OBLIGATIONS” MEANS LENDER’S LOSSES ARISING
OUT OF OR IN CONNECTION WITH BORROWER’S ACTION OR INACTION WHICH RESULTS IN THE
TERMINATION OF THE GROUND LEASE, BORROWER’S FAILURE TO EXERCISE ALL OF ITS
OPTIONS CURRENTLY SET FORTH IN THE GROUND LEASE TO EXTEND THE TERM OF THE GROUND
LEASE TO AT LEAST DECEMBER 31, 2021 OR BORROWER’S FAILURE TO OBTAIN AN EXTENSION
OF THE GROUND LEASE TO A TERM OF AT LEAST TEN (10) YEARS BEYOND THE STATED
MATURITY DATE; UNLESS IN ANY CASE, BORROWER OBTAINS REPLACEMENT PARKING
FACILITIES THAT, (A) IF SUBJECT TO AN AGREEMENT, LEASE OR OTHERWISE, GRANT
RIGHTS TO SUCH REPLACEMENT PARKING FACILITIES FOR A TERM OF AT LEAST TEN (10)
YEARS BEYOND THE STATED MATURITY DATE (THE “REPLACEMENT PARKING FACILITIES
AGREEMENT”), AND (B) ARE SUFFICIENT TO ENABLE THE PROPERTY TO COMPLY WITH
APPLICABLE LEGAL REQUIREMENTS (INCLUDING, WITHOUT LIMITATION, ZONING
REQUIREMENTS), EACH OF (A) AND (B) AS DETERMINED BY LENDER IN ITS REASONABLE
DISCRETION.  BORROWER AND GUARANTOR SHALL BE RELEASED FROM ANY FURTHER LIABILITY
FOR THE FOREGOING IN THE EVENT THAT THE REPLACEMENT PARKING FACILITIES AND THE
REPLACEMENT PARKING FACILITIES AGREEMENT ARE


--------------------------------------------------------------------------------





SUFFICIENT TO ENABLE THE PROPERTY TO COMPLY WITH APPLICABLE LEGAL REQUIREMENTS
(INCLUDING, WITHOUT LIMITATION, ZONING REQUIREMENTS) AND ARE OTHERWISE
SATISFACTORY TO LENDER IN ITS REASONABLE DISCRETION.


2.             GUARANTY.


(A)           GUARANTOR HEREBY IRREVOCABLY, ABSOLUTELY AND UNCONDITIONALLY
GUARANTEES TO LENDER THE FULL, PROMPT AND COMPLETE PAYMENT WHEN DUE OF THE
GUARANTEED OBLIGATIONS.


(B)           ALL SUMS PAYABLE TO LENDER UNDER THIS GUARANTY SHALL BE PAYABLE ON
DEMAND AND WITHOUT REDUCTION FOR ANY OFFSET, CLAIM, COUNTERCLAIM OR DEFENSE.


(C)           GUARANTOR HEREBY AGREES TO INDEMNIFY, DEFEND AND SAVE HARMLESS
LENDER FROM AND AGAINST ANY AND ALL COSTS, LOSSES, LIABILITIES, CLAIMS, CAUSES
OF ACTION, EXPENSES AND DAMAGES, INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS, WHICH LENDER MAY SUFFER OR WHICH OTHERWISE MAY ARISE BY REASON OF
BORROWER’S FAILURE TO PAY ANY OF THE GUARANTEED OBLIGATIONS WHEN DUE,
IRRESPECTIVE OF WHETHER SUCH COSTS, LOSSES, LIABILITIES, CLAIMS, CAUSES OF
ACTION, EXPENSES OR DAMAGES ARE INCURRED BY LENDER PRIOR OR SUBSEQUENT TO (I)
LENDER’S DECLARING THE PRINCIPAL, INTEREST AND OTHER SUMS EVIDENCED OR SECURED
BY THE LOAN DOCUMENTS TO BE DUE AND PAYABLE, (II) THE COMMENCEMENT OR COMPLETION
OF A JUDICIAL OR NON-JUDICIAL FORECLOSURE OF THE MORTGAGE OR (III) THE
CONVEYANCE OF ALL OR ANY PORTION OF THE PROPERTY BY DEED-IN-LIEU OF FORECLOSURE.


(D)           GUARANTOR AGREES THAT NO PORTION OF ANY SUMS APPLIED (OTHER THAN
SUMS RECEIVED FROM GUARANTOR IN FULL OR PARTIAL SATISFACTION OF ITS OBLIGATIONS
HEREUNDER), FROM TIME TO TIME, IN REDUCTION OF THE DEBT SHALL BE DEEMED TO HAVE
BEEN APPLIED IN REDUCTION OF THE GUARANTEED OBLIGATIONS UNTIL SUCH TIME AS THE
DEBT HAS BEEN PAID IN FULL, OR GUARANTOR SHALL HAVE MADE THE FULL PAYMENT
REQUIRED HEREUNDER, IT BEING THE INTENTION HEREOF THAT THE GUARANTEED
OBLIGATIONS SHALL BE THE LAST PORTION OF THE DEBT TO BE DEEMED SATISFIED.


3.             REPRESENTATIONS AND WARRANTIES.  GUARANTOR HEREBY REPRESENTS AND
WARRANTS TO LENDER AS FOLLOWS (WHICH REPRESENTATIONS AND WARRANTIES SHALL BE
GIVEN AS OF THE DATE HEREOF AND SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
GUARANTY):


(A)           ORGANIZATION, AUTHORITY AND EXECUTION.  GUARANTOR IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF MARYLAND, AND HAS ALL NECESSARY POWER AND AUTHORITY TO OWN ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED OR PROPOSED TO BE
CONDUCTED AND TO ENTER INTO AND PERFORM THIS GUARANTY AND ALL OTHER AGREEMENTS
AND INSTRUMENTS TO BE EXECUTED BY IT IN CONNECTION HEREWITH.  THIS GUARANTY HAS
BEEN DULY EXECUTED AND DELIVERED BY GUARANTOR.


(B)           ENFORCEABILITY.  THIS GUARANTY CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF GUARANTOR, ENFORCEABLE AGAINST GUARANTOR IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.

2


--------------------------------------------------------------------------------





(C)           NO VIOLATION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
GUARANTOR OF ITS OBLIGATIONS UNDER THIS GUARANTY HAS BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION, AND DO NOT AND WILL NOT VIOLATE ANY LAW, REGULATION, ORDER,
WRIT, INJUNCTION OR DECREE OF ANY COURT OR GOVERNMENTAL BODY, AGENCY OR OTHER
INSTRUMENTALITY APPLICABLE TO GUARANTOR, OR RESULT IN A BREACH OF ANY OF THE
TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN
THE CREATION OR IMPOSITION OF ANY MORTGAGE, LIEN, CHARGE OR ENCUMBRANCE OF ANY
NATURE WHATSOEVER UPON ANY OF THE ASSETS OF GUARANTOR PURSUANT TO THE TERMS OF
GUARANTOR’S ARTICLES OF ORGANIZATION / INCORPORATION, OR ANY MORTGAGE,
INDENTURE, AGREEMENT OR INSTRUMENT TO WHICH GUARANTOR IS A PARTY OR BY WHICH IT
OR ANY OF ITS PROPERTIES IS BOUND.  GUARANTOR IS NOT IN DEFAULT UNDER ANY OTHER
GUARANTY WHICH IT HAS PROVIDED TO LENDER.


(D)           NO LITIGATION.  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS AT LAW
OR AT EQUITY, PENDING OR, TO GUARANTOR’S BEST KNOWLEDGE, THREATENED AGAINST OR
AFFECTING GUARANTOR OR WHICH INVOLVE OR MIGHT INVOLVE THE VALIDITY OR
ENFORCEABILITY OF THIS GUARANTY OR WHICH MIGHT MATERIALLY ADVERSELY AFFECT THE
FINANCIAL CONDITION OF GUARANTOR OR THE ABILITY OF GUARANTOR TO PERFORM ANY OF
ITS OBLIGATIONS UNDER THIS GUARANTY.  GUARANTOR IS NOT IN DEFAULT BEYOND ANY
APPLICABLE GRACE OR CURE PERIOD WITH RESPECT TO ANY ORDER, WRIT, INJUNCTION,
DECREE OR DEMAND OF ANY GOVERNMENTAL AUTHORITY WHICH MIGHT MATERIALLY ADVERSELY
AFFECT THE FINANCIAL CONDITION OF GUARANTOR OR THE ABILITY OF GUARANTOR TO
PERFORM ANY OF ITS OBLIGATIONS UNDER THIS GUARANTY.


(E)           CONSENTS.  ALL CONSENTS, APPROVALS, ORDERS OR AUTHORIZATIONS OF,
OR REGISTRATIONS, DECLARATIONS OR FILINGS WITH, ALL GOVERNMENTAL AUTHORITIES
(COLLECTIVELY, THE “CONSENTS”) THAT ARE REQUIRED IN CONNECTION WITH THE VALID
EXECUTION, DELIVERY AND PERFORMANCE BY GUARANTOR OF THIS GUARANTY HAVE BEEN
OBTAINED AND GUARANTOR AGREES THAT ALL CONSENTS REQUIRED IN CONNECTION WITH THE
CARRYING OUT OR PERFORMANCE OF ANY OF GUARANTOR’S OBLIGATIONS UNDER THIS
GUARANTY WILL BE OBTAINED WHEN REQUIRED.


(F)            FINANCIAL STATEMENTS AND OTHER INFORMATION.  ALL FINANCIAL
STATEMENTS OF GUARANTOR HERETOFORE DELIVERED TO LENDER ARE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AND FAIRLY PRESENT THE FINANCIAL CONDITION OF GUARANTOR AS
OF THE RESPECTIVE DATES THEREOF, AND NO MATERIALLY ADVERSE CHANGE HAS OCCURRED
IN THE FINANCIAL CONDITIONS REFLECTED THEREIN SINCE THE RESPECTIVE DATES
THEREOF.  NONE OF THE AFORESAID FINANCIAL STATEMENTS OR ANY CERTIFICATE OR
STATEMENT FURNISHED TO LENDER BY OR ON BEHALF OF GUARANTOR IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY, AND NONE OF THE REPRESENTATIONS AND
WARRANTIES IN THIS GUARANTY CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
CONTAINED THEREIN OR HEREIN NOT MISLEADING.  GUARANTOR IS NOT INSOLVENT WITHIN
THE MEANING OF THE UNITED STATES BANKRUPTCY CODE OR ANY OTHER APPLICABLE LAW,
CODE OR REGULATION AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTY
WILL NOT RENDER GUARANTOR INSOLVENT.


(G)           CONSIDERATION.  GUARANTOR IS THE OWNER, DIRECTLY OR INDIRECTLY, OF
LEGAL AND BENEFICIAL EQUITY INTERESTS IN BORROWER, AND AS SUCH WILL MATERIALLY
BENEFIT FROM THE MAKING OF THE LOAN.


4.             FINANCIAL STATEMENTS.  GUARANTOR SHALL DELIVER TO LENDER,
(A) WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR OF GUARANTOR, A COMPLETE
COPY OF GUARANTOR’S ANNUAL FINANCIAL STATEMENTS, (B) IF REQUESTED BY LENDER,
WITHIN 60 DAYS AFTER THE END OF EACH FISCAL

3


--------------------------------------------------------------------------------





QUARTER OF GUARANTOR, FINANCIAL STATEMENTS (INCLUDING A BALANCE SHEET AS OF THE
END OF SUCH FISCAL QUARTER AND A STATEMENT OF INCOME AND EXPENSE FOR SUCH FISCAL
QUARTER) CERTIFIED BY GUARANTOR AND IN FORM, CONTENT, LEVEL OF DETAIL AND SCOPE
REASONABLY SATISFACTORY TO LENDER, AND (C) 20 DAYS AFTER REQUEST BY LENDER, SUCH
OTHER FINANCIAL INFORMATION WITH RESPECT TO GUARANTOR AS LENDER MAY REASONABLY
REQUEST.


5.             UNCONDITIONAL CHARACTER OF OBLIGATIONS OF GUARANTOR.


(A)           THE OBLIGATIONS OF GUARANTOR HEREUNDER SHALL BE IRREVOCABLE,
ABSOLUTE AND UNCONDITIONAL, IRRESPECTIVE OF THE VALIDITY, REGULARITY OR
ENFORCEABILITY, IN WHOLE OR IN PART, OF THE OTHER LOAN DOCUMENTS OR ANY
PROVISION THEREOF, OR THE ABSENCE OF ANY ACTION TO ENFORCE THE SAME, ANY WAIVER
OR CONSENT WITH RESPECT TO ANY PROVISION THEREOF, THE RECOVERY OF ANY JUDGMENT
AGAINST BORROWER, GUARANTOR OR ANY OTHER PERSON OR ANY ACTION TO ENFORCE THE
SAME, ANY FAILURE OR DELAY IN THE ENFORCEMENT OF THE OBLIGATIONS OF BORROWER
UNDER THE OTHER LOAN DOCUMENTS OR GUARANTOR UNDER THIS GUARANTY, OR ANY SETOFF,
COUNTERCLAIM, AND IRRESPECTIVE OF ANY OTHER CIRCUMSTANCES WHICH MIGHT OTHERWISE
LIMIT RECOURSE AGAINST A GUARANTOR BY LENDER OR CONSTITUTE A LEGAL OR EQUITABLE
DISCHARGE OR DEFENSE OF A GUARANTOR OR SURETY.  LENDER MAY ENFORCE THE
OBLIGATIONS OF GUARANTOR UNDER THIS GUARANTY BY A PROCEEDING AT LAW, IN EQUITY
OR OTHERWISE, INDEPENDENT OF ANY LOAN FORECLOSURE OR SIMILAR PROCEEDING OR ANY
DEFICIENCY ACTION AGAINST BORROWER OR ANY OTHER PERSON AT ANY TIME, EITHER
BEFORE OR AFTER AN ACTION AGAINST THE PROPERTY OR ANY PART THEREOF, BORROWER OR
ANY OTHER PERSON.  THIS GUARANTY IS A GUARANTY OF PAYMENT AND PERFORMANCE AND
NOT MERELY A GUARANTY OF COLLECTION.  GUARANTOR WAIVES DILIGENCE, NOTICE OF
ACCEPTANCE OF THIS GUARANTY, FILING OF CLAIMS WITH ANY COURT, ANY PROCEEDING TO
ENFORCE ANY PROVISION OF ANY OTHER LOAN DOCUMENT, AGAINST GUARANTOR, BORROWER OR
ANY OTHER PERSON, ANY RIGHT TO REQUIRE A PROCEEDING FIRST AGAINST BORROWER OR
ANY OTHER PERSON, OR TO EXHAUST ANY SECURITY (INCLUDING, WITHOUT LIMITATION, THE
PROPERTY) FOR THE PERFORMANCE OF THE GUARANTEED OBLIGATIONS OR ANY OTHER
OBLIGATIONS OF BORROWER OR ANY OTHER PERSON, OR ANY PROTEST, PRESENTMENT, NOTICE
OF DEFAULT OR OTHER NOTICE OR DEMAND WHATSOEVER (EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED TO THE CONTRARY IN THIS GUARANTY).


(B)           THE OBLIGATIONS OF GUARANTOR UNDER THIS GUARANTY, AND THE RIGHTS
OF LENDER TO ENFORCE THE SAME BY PROCEEDINGS, WHETHER BY ACTION AT LAW, SUIT IN
EQUITY OR OTHERWISE, SHALL NOT BE IN ANY WAY AFFECTED BY ANY OF THE FOLLOWING:


(I)            ANY INSOLVENCY, BANKRUPTCY, LIQUIDATION, REORGANIZATION,
READJUSTMENT, COMPOSITION, DISSOLUTION, RECEIVERSHIP, CONSERVATORSHIP, WINDING
UP OR OTHER SIMILAR PROCEEDING INVOLVING OR AFFECTING BORROWER, THE PROPERTY OR
ANY PART THEREOF, GUARANTOR OR ANY OTHER PERSON;


(II)           ANY FAILURE BY LENDER OR ANY OTHER PERSON, WHETHER OR NOT WITHOUT
FAULT ON ITS PART, TO PERFORM OR COMPLY WITH ANY OF THE TERMS OF THE LOAN
AGREEMENT, OR ANY OTHER LOAN DOCUMENTS, OR ANY DOCUMENT OR INSTRUMENT RELATING
THERETO;


(III)          THE SALE, TRANSFER OR CONVEYANCE OF THE PROPERTY OR ANY INTEREST
THEREIN TO ANY PERSON, WHETHER NOW OR HEREAFTER HAVING OR ACQUIRING AN INTEREST
IN

4


--------------------------------------------------------------------------------





THE PROPERTY OR ANY INTEREST THEREIN AND WHETHER OR NOT PURSUANT TO ANY
FORECLOSURE, TRUSTEE SALE OR SIMILAR PROCEEDING AGAINST BORROWER OR THE PROPERTY
OR ANY INTEREST THEREIN;


(IV)          THE CONVEYANCE TO LENDER, ANY AFFILIATE OF LENDER OR LENDER’S
NOMINEE OF THE PROPERTY OR ANY INTEREST THEREIN BY A DEED-IN-LIEU OF
FORECLOSURE;


(V)           THE RELEASE OF BORROWER OR ANY OTHER PERSON FROM THE PERFORMANCE
OR OBSERVANCE OF ANY OF THE AGREEMENTS, COVENANTS, TERMS OR CONDITIONS CONTAINED
IN ANY OF THE LOAN DOCUMENTS BY OPERATION OF LAW OR OTHERWISE; OR


(VI)          THE RELEASE IN WHOLE OR IN PART OF ANY COLLATERAL FOR ANY OR ALL
GUARANTEED OBLIGATIONS OR FOR THE LOAN OR ANY PORTION THEREOF.


(C)           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS GUARANTY,
GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ALL DEFENSES IN AN ACTION
BROUGHT BY LENDER TO ENFORCE THIS GUARANTY BASED ON CLAIMS OF WAIVER, RELEASE,
SURRENDER, ALTERATION OR COMPROMISE AND ALL SETOFFS, REDUCTIONS, OR IMPAIRMENTS,
WHETHER ARISING HEREUNDER OR OTHERWISE.


(D)           LENDER MAY DEAL WITH BORROWER AND AFFILIATES OF BORROWER IN THE
SAME MANNER AND AS FREELY AS IF THIS GUARANTY DID NOT EXIST AND SHALL BE
ENTITLED, AMONG OTHER THINGS, TO GRANT BORROWER OR ANY OTHER PERSON SUCH
EXTENSION OR EXTENSIONS OF TIME TO PERFORM ANY ACT OR ACTS AS MAY BE DEEMED
ADVISABLE BY LENDER, AT ANY TIME AND FROM TIME TO TIME, WITHOUT TERMINATING,
AFFECTING OR IMPAIRING THE VALIDITY OF THIS GUARANTY OR THE OBLIGATIONS OF
GUARANTOR HEREUNDER.


(E)           NO COMPROMISE, ALTERATION, AMENDMENT, MODIFICATION, EXTENSION,
RENEWAL, RELEASE OR OTHER CHANGE OF, OR WAIVER, CONSENT, DELAY, OMISSION,
FAILURE TO ACT OR OTHER ACTION WITH RESPECT TO, ANY LIABILITY OR OBLIGATION
UNDER OR WITH RESPECT TO, OR OF ANY OF THE TERMS, COVENANTS OR CONDITIONS OF,
THE LOAN DOCUMENTS SHALL IN ANY WAY ALTER, IMPAIR OR AFFECT ANY OF THE
OBLIGATIONS OF GUARANTOR HEREUNDER, AND GUARANTOR AGREES THAT IF ANY LOAN
DOCUMENT ARE MODIFIED WITH LENDER’S CONSENT, THE GUARANTEED OBLIGATIONS SHALL
AUTOMATICALLY BE DEEMED MODIFIED TO INCLUDE SUCH MODIFICATIONS.


(F)            LENDER MAY PROCEED TO PROTECT AND ENFORCE ANY OR ALL OF ITS
RIGHTS UNDER THIS GUARANTY BY SUIT IN EQUITY OR ACTION AT LAW, WHETHER FOR THE
SPECIFIC PERFORMANCE OF ANY COVENANTS OR AGREEMENTS CONTAINED IN THIS GUARANTY
OR OTHERWISE, OR TO TAKE ANY ACTION AUTHORIZED OR PERMITTED UNDER APPLICABLE
LAW, AND SHALL BE ENTITLED TO REQUIRE AND ENFORCE THE PERFORMANCE OF ALL ACTS
AND THINGS REQUIRED TO BE PERFORMED HEREUNDER BY GUARANTOR.  EACH AND EVERY
REMEDY OF LENDER SHALL, TO THE EXTENT PERMITTED BY LAW, BE CUMULATIVE AND SHALL
BE IN ADDITION TO ANY OTHER REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING
AT LAW OR IN EQUITY.


(G)           NO WAIVER SHALL BE DEEMED TO HAVE BEEN MADE BY LENDER OF ANY
RIGHTS HEREUNDER UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY LENDER, AND
ANY SUCH WAIVER SHALL BE A WAIVER ONLY WITH RESPECT TO THE SPECIFIC MATTER
INVOLVED AND SHALL IN NO WAY IMPAIR THE RIGHTS OF LENDER OR THE OBLIGATIONS OF
GUARANTOR TO LENDER IN ANY OTHER RESPECT OR AT ANY OTHER TIME.

5


--------------------------------------------------------------------------------





(H)           AT THE OPTION OF LENDER, GUARANTOR MAY BE JOINED IN ANY ACTION OR
PROCEEDING COMMENCED BY LENDER AGAINST BORROWER IN CONNECTION WITH OR BASED UPON
ANY OTHER LOAN DOCUMENTS AND RECOVERY MAY BE HAD AGAINST GUARANTOR IN SUCH
ACTION OR PROCEEDING OR IN ANY INDEPENDENT ACTION OR PROCEEDING AGAINST
GUARANTOR TO THE EXTENT OF GUARANTOR’S LIABILITY HEREUNDER, WITHOUT ANY
REQUIREMENT THAT LENDER FIRST ASSERT, PROSECUTE OR EXHAUST ANY REMEDY OR CLAIM
AGAINST BORROWER OR ANY OTHER PERSON, OR ANY SECURITY FOR THE OBLIGATIONS OF
BORROWER OR ANY OTHER PERSON.


(I)            GUARANTOR AGREES THAT THIS GUARANTY SHALL CONTINUE TO BE
EFFECTIVE OR SHALL BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME ANY PAYMENT
IS MADE BY BORROWER OR GUARANTOR TO LENDER AND SUCH PAYMENT IS RESCINDED OR MUST
OTHERWISE BE RETURNED BY LENDER (AS DETERMINED BY LENDER IN ITS SOLE AND
ABSOLUTE DISCRETION) UPON INSOLVENCY, BANKRUPTCY, LIQUIDATION, REORGANIZATION,
READJUSTMENT, COMPOSITION, DISSOLUTION, RECEIVERSHIP, CONSERVATORSHIP, WINDING
UP OR OTHER SIMILAR PROCEEDING INVOLVING OR AFFECTING BORROWER OR GUARANTOR, ALL
AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


(J)            IN THE EVENT THAT GUARANTOR SHALL ADVANCE OR BECOME OBLIGATED TO
PAY ANY SUMS UNDER THIS GUARANTY OR IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS OR IN THE EVENT THAT FOR ANY REASON WHATSOEVER BORROWER OR ANY
SUBSEQUENT OWNER OF THE PROPERTY OR ANY PART THEREOF IS NOW, OR SHALL HEREAFTER
BECOME, INDEBTED TO GUARANTOR, GUARANTOR AGREES THAT (I) THE AMOUNT OF SUCH SUMS
AND OF SUCH INDEBTEDNESS AND ALL INTEREST THEREON SHALL AT ALL TIMES BE
SUBORDINATE AS TO LIEN, THE TIME OF PAYMENT AND IN ALL OTHER RESPECTS TO ALL
SUMS, INCLUDING PRINCIPAL AND INTEREST AND OTHER AMOUNTS, AT ANY TIME OWED TO
LENDER UNDER THE LOAN DOCUMENTS, AND (II) GUARANTOR SHALL NOT BE ENTITLED TO
ENFORCE OR RECEIVE PAYMENT THEREOF UNTIL ALL PRINCIPAL, INTEREST AND OTHER SUMS
DUE PURSUANT TO THE LOAN DOCUMENTS HAVE BEEN PAID IN FULL.  NOTHING HEREIN
CONTAINED IS INTENDED OR SHALL BE CONSTRUED TO GIVE GUARANTOR ANY RIGHT OF
SUBROGATION IN OR UNDER THE LOAN DOCUMENTS OR ANY RIGHT TO PARTICIPATE IN ANY
WAY THEREIN, OR IN THE RIGHT, TITLE OR INTEREST OF LENDER IN OR TO ANY
COLLATERAL FOR THE LOAN, NOTWITHSTANDING ANY PAYMENTS MADE BY GUARANTOR UNDER
THIS GUARANTY, UNTIL THE ACTUAL AND IRREVOCABLE RECEIPT BY LENDER OF PAYMENT IN
FULL OF ALL PRINCIPAL, INTEREST AND OTHER SUMS DUE WITH RESPECT TO THE LOAN OR
OTHERWISE PAYABLE UNDER THE LOAN DOCUMENTS.  IF ANY AMOUNT SHALL BE PAID TO A
GUARANTOR ON ACCOUNT OF SUCH SUBROGATION RIGHTS AT ANY TIME WHEN ANY SUCH SUMS
DUE AND OWING TO LENDER SHALL NOT HAVE BEEN FULLY PAID, SUCH AMOUNT SHALL BE
PAID BY GUARANTOR TO LENDER FOR CREDIT AND APPLICATION AGAINST SUCH SUMS DUE AND
OWING TO LENDER.


(K)           GUARANTOR’S OBLIGATIONS HEREUNDER SHALL SURVIVE A FORECLOSURE,
DEED-IN-LIEU OF FORECLOSURE OR SIMILAR PROCEEDING INVOLVING THE PROPERTY AND THE
EXERCISE BY LENDER OF ANY OF ALL OF ITS REMEDIES PURSUANT TO THE LOAN DOCUMENTS
AND GUARANTOR EXPRESSLY AGREES THAT TO THE EXTENT NECESSARY TO SATISFY ITS
OBLIGATIONS UNDER SECTION 2 HEREOF, IT SHALL BE AND REMAIN LIABLE FOR ANY
DEFICIENCY REMAINING AFTER FORECLOSURE OF ANY MORTGAGE OR SECURITY INTEREST
SECURING THE NOTE, NOTWITHSTANDING PROVISIONS OF LAW THAT MAY PREVENT THE LENDER
FROM ENFORCING SUCH DEFICIENCY AGAINST THE BORROWER.


6.             COVENANTS.


(A)           AS USED IN THIS SECTION 6, THE FOLLOWING TERMS SHALL HAVE THE
RESPECTIVE MEANINGS SET FORTH BELOW:

6


--------------------------------------------------------------------------------





(I)            “GAAP” SHALL MEAN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES,
CONSISTENTLY APPLIED.


(II)           “LIQUID ASSETS” SHALL MEAN ASSETS IN THE FORM OF CASH, CASH
EQUIVALENTS, OBLIGATIONS OF (OR FULLY GUARANTEED AS TO PRINCIPAL AND INTEREST
BY) THE UNITED STATES OR ANY AGENCY OR INSTRUMENTALITY THEREOF (PROVIDED THE
FULL FAITH AND CREDIT OF THE UNITED STATES SUPPORTS SUCH OBLIGATION OR
GUARANTEE), CERTIFICATES OF DEPOSIT ISSUED BY A COMMERCIAL BANK HAVING NET
ASSETS OF NOT LESS THAN $500 MILLION, SECURITIES LISTED AND TRADED ON A
RECOGNIZED STOCK EXCHANGE OR TRADED OVER THE COUNTER AND LISTED IN THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS AUTOMATIC QUOTATIONS, OR LIQUID DEBT
INSTRUMENTS THAT HAVE A READILY ASCERTAINABLE VALUE AND ARE REGULARLY TRADED IN
A RECOGNIZED FINANCIAL MARKET.


(III)          “NET WORTH” SHALL MEAN, AS OF A GIVEN DATE,  (X) THE TOTAL ASSETS
OF GUARANTOR AS OF SUCH DATE LESS (Y) GUARANTOR’S TOTAL LIABILITIES AS OF SUCH
DATE, DETERMINED IN ACCORDANCE WITH GAAP.


(B)           GUARANTOR SHALL NOT, AT ANY TIME WHILE A DEFAULT IN THE PAYMENT OF
THE GUARANTEED OBLIGATIONS HAS OCCURRED AND IS CONTINUING, EITHER (I) ENTER INTO
OR EFFECTUATE ANY TRANSACTION WITH ANY AFFILIATE WHICH WOULD REDUCE THE NET
WORTH OF GUARANTOR, INCLUDING THE PAYMENT OF ANY DIVIDEND OR DISTRIBUTION TO A
SHAREHOLDER, OR THE REDEMPTION, RETIREMENT, PURCHASE OR OTHER ACQUISITION FOR
CONSIDERATION OF ANY STOCK IN GUARANTOR OR (II) SELL, PLEDGE, MORTGAGE OR
OTHERWISE TRANSFER TO ANY PERSON ANY OF GUARANTOR’S ASSETS, OR ANY INTEREST
THEREIN, EXCEPT FOR FAIR VALUE.


7.             ENTIRE AGREEMENT/AMENDMENTS.  THIS INSTRUMENT REPRESENTS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF. 
THE TERMS OF THIS GUARANTY SHALL NOT BE WAIVED, ALTERED, MODIFIED, AMENDED,
SUPPLEMENTED OR TERMINATED IN ANY MANNER WHATSOEVER EXCEPT BY WRITTEN INSTRUMENT
SIGNED BY LENDER AND GUARANTOR.


8.             SUCCESSORS AND ASSIGNS.  THIS GUARANTY SHALL BE BINDING UPON
GUARANTOR, AND GUARANTOR’S ESTATE, HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS
AND ASSIGNS, MAY NOT BE ASSIGNED OR DELEGATED BY GUARANTOR AND SHALL INURE TO
THE BENEFIT OF LENDER AND ITS SUCCESSORS AND ASSIGNS.


9.             APPLICABLE LAW AND CONSENT TO JURISDICTION.  THIS GUARANTY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE SUBSTANTIVE LAWS OF THE
STATE OF NEW YORK.  GUARANTOR IRREVOCABLY (A) AGREES THAT ANY SUIT, ACTION OR
OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY MAY BE
BROUGHT IN A COURT OF RECORD IN THE CITY AND COUNTY OF NEW YORK OR IN THE COURTS
OF THE UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK,
(B) CONSENTS TO THE JURISDICTION OF EACH SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING AND (C) WAIVES ANY OBJECTION WHICH IT MAY HAVE TO THE LAYING OF VENUE
OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY OF SUCH COURTS AND ANY CLAIM THAT
ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. 
GUARANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY SERVICE OF COPIES OF SUCH PROCESS TO GUARANTOR AT
ITS ADDRESS PROVIDED IN SECTION 14 HEREOF.  NOTHING IN THIS SECTION 9, HOWEVER,
SHALL AFFECT THE RIGHT OF

7


--------------------------------------------------------------------------------





LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE
RIGHT OF LENDER TO BRING ANY SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR OR ITS
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTIONS.


10.           SECTION HEADINGS.  THE HEADINGS OF THE SECTIONS AND PARAGRAPHS OF
THIS GUARANTY HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL IN
NO WAY DEFINE, MODIFY, LIMIT OR AMPLIFY ANY OF THE TERMS OR PROVISIONS HEREOF.


11.           SEVERABILITY.  ANY PROVISION OF THIS GUARANTY WHICH MAY BE
DETERMINED BY ANY COMPETENT AUTHORITY TO BE PROHIBITED OR UNENFORCEABLE IN ANY
JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF
SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING
PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR HEREBY
WAIVES ANY PROVISION OF LAW WHICH RENDERS ANY PROVISION HEREOF PROHIBITED OR
UNENFORCEABLE IN ANY RESPECT.


12.           WAIVER OF TRIAL BY JURY.  GUARANTOR HEREBY WAIVES THE RIGHT OF
TRIAL BY JURY IN ANY LITIGATION, ACTION OR PROCEEDING ARISING HEREUNDER OR IN
CONNECTION THEREWITH.


13.           JUDGMENT.  IF LENDER RECOVERS A JUDGMENT ON THIS GUARANTY,
GUARANTOR AGREES TO PAY TO LENDER IMMEDIATELY UPON DEMAND ALL REASONABLE
ATTORNEYS’ FEES AND COSTS INCURRED BY LENDER IN COLLECTING AND SATISFYING SUCH
JUDGMENT; IT BEING EXPRESSLY UNDERSTOOD THAT SUCH AGREEMENT BY THE GUARANTOR IS
ABSOLUTE AND UNCONDITIONAL AND (I) SHALL SURVIVE (AND NOT MERGE INTO) THE ENTRY
OF ANY JUDGMENT AND (II) SHALL NOT BE LIMITED REGARDLESS OF THE SECURITY FOR THE
LOAN, AND REGARDLESS OF WHETHER THE LENDER EXERCISES ANY AVAILABLE RIGHTS OR
REMEDIES AGAINST ANY COLLATERAL PLEDGED AS SECURITY FOR THE LOAN.


14.           NOTICES.  ALL NOTICES, CONSENTS, APPROVALS AND REQUESTS REQUIRED
OR PERMITTED HEREUNDER (A “NOTICE”) SHALL BE GIVEN IN WRITING AND SHALL BE
EFFECTIVE FOR ALL PURPOSES IF EITHER HAND DELIVERED WITH RECEIPT ACKNOWLEDGED,
OR BY A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE (SUCH AS FEDERAL
EXPRESS), OR BY CERTIFIED OR REGISTERED UNITED STATES MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, OR BY FACSIMILE AND CONFIRMED BY FACSIMILE ANSWER
BACK, IN EACH CASE ADDRESSED AS FOLLOWS (OR TO SUCH OTHER ADDRESS OR PERSON AS A
PARTY SHALL DESIGNATE FROM TIME TO TIME BY NOTICE TO THE OTHER PARTY):  IF TO
LENDER: CITIGROUP GLOBAL MARKETS REALTY CORP., 388 GREENWICH STREET, FLOOR 11,
NEW YORK, NEW YORK 10013, ATTENTION: COMMERCIAL MORTGAGE FINANCE, TELECOPIER
(212) 816-1299, WITH A COPY TO: THACHER PROFFITT & WOOD LLP, TWO WORLD FINANCIAL
CENTER, NEW YORK, NEW YORK 10281, ATTENTION: DONALD F. SIMONE, ESQ., TELECOPIER:
(212) 912-7751; IF TO GUARANTOR: 15601 DALLAS PARKWAY, SUITE 600, ADDISON, TEXAS
75001, ATTENTION: CHIEF LEGAL COUNSEL, TELECOPIER: (214) 655-1610, AND 15601
DALLAS PARKWAY, SUITE 600, ADDISON, TEXAS 75001, TELECOPIER: (214) 655-1610.  A
NOTICE SHALL BE DEEMED TO HAVE BEEN GIVEN:  IN THE CASE OF HAND DELIVERY, AT THE
TIME OF DELIVERY; IN THE CASE OF REGISTERED OR CERTIFIED MAIL, WHEN DELIVERED OR
THE FIRST ATTEMPTED DELIVERY ON A BUSINESS DAY; OR IN THE CASE OF OVERNIGHT
DELIVERY, UPON THE FIRST ATTEMPTED DELIVERY ON A BUSINESS DAY.


15.           GUARANTOR’S RECEIPT OF LOAN DOCUMENTS.  GUARANTOR BY ITS EXECUTION
HEREOF ACKNOWLEDGES RECEIPT OF TRUE COPIES OF ALL OF THE LOAN DOCUMENTS, THE
TERMS AND CONDITIONS OF WHICH ARE HEREBY INCORPORATED HEREIN BY REFERENCE.

8


--------------------------------------------------------------------------------





16.           INTEREST; EXPENSES.  IF GUARANTOR FAILS TO PAY ALL OR ANY SUMS DUE
HEREUNDER UPON DEMAND BY LENDER, THE AMOUNT OF SUCH SUMS PAYABLE BY GUARANTOR TO
LENDER SHALL BEAR INTEREST FROM THE DATE OF DEMAND UNTIL PAID AT THE DEFAULT
RATE IN EFFECT FROM TIME TO TIME.  GUARANTOR HEREBY AGREES TO PAY ALL COSTS,
CHARGES AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS,
THAT MAY BE INCURRED BY LENDER IN ENFORCING THE COVENANTS, AGREEMENTS,
OBLIGATIONS AND LIABILITIES OF GUARANTOR UNDER THIS GUARANTY.


17.           STATE SPECIFIC WAIVERS.  IN THE EVENT THAT THIS GUARANTY IS
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA AND WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, GUARANTOR HEREBY SPECIFICALLY WAIVES
THE BENEFITS OF N.C. GEN. STAT. SECTIONS 26-7 THROUGH 26-9, INCLUSIVE.


[NO FURTHER TEXT ON THIS PAGE]

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

BEHRINGER HARVARD REIT I, INC., a
Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------